Appellees brought this suit to enforce the specific performance of a contract to convey certain tracts of land in Sharp and Fulton counties. The suit was defended upon the ground that the title tendered was not merchantable as the contract of sale required that it should be. The court found that it was, and the relief prayed was granted and performance of the contract was ordered, and from that decree is this appeal.
The record before us has not been sufficiently abstracted to enable us to determine whether the court was in error in holding that the title tendered was in fact merchantable and the presumption being that the decree of the court was correct, the appeal must be dismissed for non-compliance with Rule 9, and it is so ordered. *Page 1008